Citation Nr: 0608329	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  03-25 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from May 1977 to May 1981, and 
from August 1981 to August 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of September 2002, which granted service connection for 
bilateral hearing loss and assigned a noncompensable 
disability rating.  In January 2005, the veteran appeared at 
a hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).  The case was remanded for additional 
development in August 2005.


FINDING OF FACT

The veteran's bilateral hearing loss is manifested by hearing 
loss corresponding to auditory acuity level III (or lower) in 
each ear.   


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss are not met.
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected bilateral 
hearing loss warrants a compensable disability evaluation.  
He states that he is having increasing difficulties with 
hearing.  Disability ratings are determined by the 
application of a schedule of ratings based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Although the disability must be considered 
in the context of the whole recorded history, including 
service medical records, the present level of disability is 
of primary concern in determining the current rating to be 
assigned.  See 38 C.F.R. § 4.2 (2005); Francisco v. Brown, 7 
Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

The effective date for the grant of service connection is in 
December 2001.  In initial rating cases, separate ratings can 
be assigned for separate periods of time based on the facts 
found; therefore, all evidence of the veteran's condition 
since the effective date must be carefully considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.

Organic impairment of hearing acuity is rated by using 
audiological test results, and the basic rating method 
involves using both the results of controlled speech 
discrimination tests (Maryland CNC) and the average decibel 
threshold level as measured by pure tone audiometry tests at 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Tests 
are conducted without hearing aids.  The rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85. 

On an authorized audiological evaluation in August 2002, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
15
75
95
53
LEFT
20
25
80
95
55

Speech audiometry revealed speech recognition ability of 94 
percent bilaterally.  



On an authorized audiological evaluation in September 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
25
85
95
60
LEFT
40
45
85
100
68

Speech audiometry revealed speech recognition ability of 88 
percent in each ear.  

The assignment of a disability rating for hearing impairment 
is "derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometry evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet.App. 345, 349 (1993).  The application of the 
findings obtained on both the 2002 and 2005 audiometry 
examinations to Tables VI and VII results in a noncompensable 
evaluation.  38 C.F.R. § 4.85, Code 6100.  

The Board observes that there has been a significant 
deterioration in the veteran's hearing between the two 
examinations, as demonstrated by the applicable designated 
auditory acuity levels in Table VI.  The 2002 findings 
resulted in the numeric designation of I in each ear, while 
the 2005 examination correspond to numeric designation III in 
each ear.  Nevertheless, the application of the numeric 
designations of III in both ears to Table VII warrants a 
noncompensable evaluation.  38 C.F.R. § 4.85, Code 6100.  
Thus, the veteran's hearing has not yet deteriorated to the 
point where a compensable rating may be awarded.  The Board 
is bound by the application of the facts of the case to the 
law, and the criteria pertaining to hearing loss are 
explicitly circumscribed by regulation.  See Lendenmann.  

Where circumstances warrant, there is also a method for 
rating exceptional patterns of hearing impairment.  The 
regulation delineates two situations in which such 
consideration is deemed appropriate-the first requires that 
the puretone thresholds in the specified frequencies of 1000, 
2000, 3000, and 4000 Hertz must all be 55 decibels or more.  
38 C.F.R. § 4.86(a).  The second requires that the puretone 
threshold at 1000 Hertz be 30 decibels or less, and 70 
decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(b).  The 
results of the veteran's hearing tests do not meet the 
criteria for rating under that regulation.

Both hearing tests confirm that the veteran's bilateral 
hearing loss is properly rated noncompensable.  There have 
been no periods of time, since the effective date of service 
connection, during which a compensable disability rating has 
been warranted; thus "staged ratings" are not warranted.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  The preponderance 
of the evidence is against the claim for a compensable rating 
for bilateral hearing loss.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 U.S.C. 
§ 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Veterans Claims Assistance Act of 2000

This appeal stems from the original grant of service 
connection, in September 2002, and the June 2002 notification 
letter did not include any information pertaining to the 
evidence necessary to substantiate a claim for a higher 
rating.  However, the September 2002 rating decision itself 
contained an explanation of the medical evidence relied upon 
for the assignment of the noncompensable rating, and the 
application of the medical findings to the relevant legal 
authority.  The April 2003 statement of the case included the 
text of 38 C.F.R. § 3.159, which delineates the respective 
obligations of the VA and the veteran in obtaining evidence 
pertinent to the claim.  In addition, citation to and an 
explanation of the application of the potentially relevant 
regulations was provided.  The supplemental statement of the 
case in September 2003 contained Tables VI, VI(a), and VII of 
38 C.F.R. § 4.85 in their entirety.  Thus, he was aware of 
exactly what the medical evidence needed to show to warrant a 
higher rating.  He is also represented by a veterans' service 
organization that assisted him in preparing his appeal and 
testimony to the Board.  The claimant has not alleged that VA 
failed to comply with the notice requirements of the VCAA.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Instead, 
he has identified and submitted additional evidence in 
support of his claim, and he appeared at a hearing before the 
undersigned, at which time the type of evidence needed was 
discussed.  As a result of that hearing, he was provided 
another examination.  Further, although he has not explicitly 
been told to provide any relevant evidence in his possession, 
the information contained in the various communications 
discussed above, in particular the hearing testimony, served 
to convey that information.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  Since service 
connection was granted, and the noncompensable rating was 
assigned effective date of receipt of claim, there is no 
potential service connection or effective date issue that 
would warrant additional notice.  Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. March 3, 2006).   

Thus, despite the absence of a formal VCAA letter discussing 
all elements of the claim, the notifications contained in the 
rating decision, the statement of the case, the supplemental 
statements of the case, the Board hearing, and the Board 
remand have been sufficient to notify the veteran of the 
evidence necessary to substantiate his claim, of his and VA's 
respective obligations to obtain specified different types of 
evidence, and that he should provide copies of any relevant 
evidence in his possession.  38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  For the same reasons, there was no 
prejudice resulting from the failure to provide 38 U.S.C.A. 
§ 5103(a) notice as to the higher rating issue prior to the 
grant of service connection and assignment of an initial 
rating.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file, as well as private records 
identified by the veteran.  He has not identified any 
potentially relevant records which have not been obtained; he 
specifically stated that, at his hearing, that prior 
treatment records are unavailable.  The veteran was afforded 
two VA examinations to evaluate his hearing loss.  He was 
also provided with the opportunity to present sworn testimony 
in support of his claim during the January 2005 hearing on 
appeal before the undersigned.  Thus, VA has satisfied its 
duties to inform and assist the claimant at every stage of 
this case.  

Therefore, he is not prejudiced by the Board considering the 
merits of the claim in this decision.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.



____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


